DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 January 2022 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Publication Number 2011/0231076 A1). 
Regarding claim 1, Watanabe teaches a method for adjusting brake pressures of a motor vehicle, the method comprising: actuating, by a control unit, while taking into account determined dynamic state variables of wheels that are to be braked (Watanabe: Para. 80; not in a wheel lock or slip state reads on dynamic state variables of wheels), a pressure control valve with an inlet valve for ventilating and with an outlet valve for venting a brake pressure line that is controlled by the pressure control valve (Watanabe: Para. 78; booster valves open and closed states reads on inlet and outlet ventilating valve).
Watanabe doesn’t explicitly teach wherein control times of the outlet valve are determined depending on control of the inlet valve.
However, Watanabe is deemed to disclose an equivalent teaching. Watanabe discloses a duty ratio that is the ratio between the closing and the opening times of the valve. Since the opening and closing times are tied together in the duty ratio, the duty ratio reads on the control time of the outlet valve being dependent on the inlet valve control (Watanabe: Para. 94).
It would have been obvious to one of ordinary skill as of the effective filing date to have created an outlet valve control time based on an inlet valve control time because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 2).
In the following, Watanabe teaches wherein, in an external braking mode provided for a case where an external braking demand is received that is independent of a driver's braking demand (Watanabe: Para. 87; brake request reads on independent of a driver's braking demand), the control unit adjusts the brake pressure in the brake pressure line according to the external braking demand (Watanabe: Para. 87; brake request reads on independent of a driver’s braking demand).
Watanabe doesn’t explicitly teach by determining control times of the outlet valve depending on control of the inlet valve.
However, Watanabe is deemed to disclose an equivalent teaching. Watanabe discloses a duty ratio that is the ratio between the closing and the opening times of the valve. Since the opening and closing times are tied together in the duty ratio, the duty ratio reads on the control time of the outlet valve being dependent on the inlet valve control (Watanabe: Para. 89, 94).
It would have been obvious to one of ordinary skill as of the effective filing date to have created an outlet valve control time based on an inlet valve control time because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 2). 
Regarding claim 2, Watanabe teaches the method as claimed in claim 1, wherein the control times of the inlet valve and the control times of the outlet valve at least partly overlap (Watanabe: Para. 89; periods overlap reads on control times partly overlap).
Regarding claim 3, Watanabe doesn’t explicitly teach wherein a number of actuations of the inlet valve during a build-up of brake pressure are counted and the control times of the outlet valve are determined depending on a number of already completed actuations of the inlet valve.
However, Watanabe is deemed to disclose an equivalent teaching. The inverse number of the output rotations per one second creates a limit for the duty ratio. The open/close state of the booster valves are controlled by the duty ratio. Therefore the number of outlet rotations, or already completed motions, control the duty ratio that created the control times of the outlet valve (Watanabe: Para. 97).
It would have been obvious to one of ordinary skill as of the effective filing date to have altered the control times based on the number of completed actuations because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 2). 
Regarding claim 4, Watanabe teaches the method as claimed in claim 1, wherein a brake cylinder is vented or ventilated via the brake pressure line on a side of a pressure control valve lying on another side of a pressure reservoir (Watanabe: Para. 57; depressurization valves are arranged on each brake liquid pressure discharge passage reads on pressure line on a side of a pressure reservoir).
Regarding claim 5, Watanabe doesn’t explicitly teach wherein the control times of the outlet valve are determined as a function of control times of the inlet valve.
However, Watanabe is deemed to disclose an equivalent teaching.  Watanabe discloses a duty ratio that is the ratio between the closing and the opening times of the valve. Since the opening and closing times are tied together in the duty ratio, the duty ratio reads on the control time of the outlet valve being dependent on the inlet valve control (Watanabe: Para. 89, 94).
It would have been obvious to one of ordinary skill as of the effective filing date to have created an outlet valve control time based on an inlet valve control time because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 2).
Regarding claim 6, Watanabe teaches a method for adjusting brake pressures of a motor vehicle, the method comprising: actuating, by a control unit, while taking into account determined dynamic state variables of wheels that are to be braked (Watanabe: Para. 80; not in a wheel lock or slip state reads on dynamic state variables of wheels), a pressure control valve with an inlet valve for ventilating and with an outlet valve for venting the brake pressure line that is controlled by the pressure control valve (Watanabe: Para. 78; booster valves open and closed states reads on inlet and outlet ventilating valve).
Watanabe doesn’t explicitly teach wherein control times of the outlet valve are determined depending on control of the inlet valve and as a function of control times of the inlet valve. 
However, Watanabe is deemed to disclose an equivalent teaching.  Watanabe discloses a duty ratio that is the ratio between the closing and the opening times of the valve. Since the opening and closing times are tied together in the duty ratio, the duty ratio reads on the control time of the outlet valve being dependent on the inlet valve control (Watanabe: Para. 89, 94).
It would have been obvious to one of ordinary skill as of the effective filing date to have created an outlet valve control time based on an inlet valve control time because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 2).
Regarding claim 7, Watanabe teaches the method as claimed in claim 6, wherein the control times of the inlet valve and the control times of the outlet valve at least partly overlap (Watanabe: Para. 89; periods overlap reads on control times partly overlap).
Regarding claim 8, Watanabe doesn’t explicitly teach wherein the correction factor is constantly determined as a function of a measured deceleration of the vehicle according to predetermined determination instructions.
However, Watanabe is deemed to disclose an equivalent teaching. The brake liquid pressure controlling means controls the switching the operation or opening and closing of the booster valve to prevent wheel lock which is determined by wheel speed. A sensor that measures the wheel speed would also measure a decrease in wheel speed. The signal of a decrease wheel speed would be taken into account the switching operations, opening and closing, of the booster valve that is meant to prevent dangerous conditions of wheel speed. Following the sensors and control units, the brake liquid pressure control means is corrected by the change in wheel speed. The brake liquid pressure control means uses a correction factor based on the wheel speed deceleration to constantly determine the switching operations, inlet and outlet control times, of the braking system (Watanabe: Para. 80).
It would have been obvious to one of ordinary skill as of the effective filing date to have create a correction factor as a function of the vehicle’s deceleration because timing of the opening and the closing of the valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 2).
Regarding claim 9, Watanabe doesn’t explicitly teach wherein the correction factor is determined according to a predetermined characteristic curve as a function of a sum of the control times of already completed actuations of the inlet valve and control times of the outlet valve that were previously determined in connection with a reduction of the brake pressure. 
However, Watanabe is deemed to disclose an equivalent teaching. Watanabe discloses a full cycle in his calculations of valve pulses that includes the booster valve opening and closing periods. The period along with a set duty ratio create a pulse pressure fluctuation that is used by the pressure adjustment unit to control the boost pressure for the braking scenario. The prior art teaches the calculation of a full pulse, opening and closing periods, being incorporated in the setting of a duty ratio/correction factor to create a predetermined characteristic curve (Watanabe: Para. 89).
It would have been obvious to one of ordinary skill as of the effective filing date to have created a correction factor as a function of the summed inlet and outlet control times because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 2).  
Regarding claim 10, Watanabe doesn’t explicitly teach wherein a predetermined time constant is subtracted from the control times of the inlet valve and the control times of the outlet valve that are to be summed.
 However, Watanabe is deemed to disclose an equivalent teaching. The pump dischargeable period is the sum of the opening and closing times of the booster valves. Watanabe creates one cycle that is equal to the pump dischargeable period pulse the pump non-dischargeable period. A counting or sum of the inlet and the outlet control times occurs, then that summation is compared with a changeable non-dischargeable period to create the suitable duty ratio for the pressure flow of the boost valves (Watanabe: Para. 97).
It would have been obvious to one of ordinary skill as of the effective filing date to have subtracted a time constant from the summed inlet and outlet control times because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 2).
Regarding claim 11, Watanabe doesn’t explicitly teach wherein a number of actuations of the inlet valve during a build-up of brake pressure are counted and the control times of the outlet valve are determined depending on a number of already completed actuations of the inlet valve.
However, Watanabe is deemed to disclose an equivalent teaching. The inverse number of the output rotations per one second creates a limit for the duty ratio. The open/close state of the booster valves are controlled by the duty ratio. Therefore the number of outlet rotations, or already completed motions, control the duty ratio that created the control times of the outlet valve (Watanabe: Para. 97).
It would have been obvious to one of ordinary skill as of the effective filing date to have altered the control times based on the number of completed actuations because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 2). 
Regarding claim 13, Watanabe teaches the method as claimed in claim 12, wherein the control times of the inlet valve and the control times of the outlet valve at least partly overlap (Watanabe: Para. 89; periods overlap reads on control times partly overlap).
Regarding claim 14, Watanabe doesn’t explicitly teach wherein a number of actuations of the inlet valve during a build-up of brake pressure are counted and the control times of the outlet valve are determined depending on a number of already completed actuations of the inlet valve.
However, Watanabe is deemed to disclose an equivalent teaching. The inverse number of the output rotations per one second creates a limit for the duty ratio. The open/close state of the booster valves are controlled by the duty ratio. Therefore the number of outlet rotations, or already completed motions, control the duty ratio that created the control times of the outlet valve (Watanabe: Para. 97).
It would have been obvious to one of ordinary skill as of the effective filing date to have altered the control times based on the number of completed actuations because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 2). 
Regarding claim 15, Watanabe teaches the brake system as claimed in claim 1,  wherein the control unit is configured to receive an external braking demand that is independent of a driver's braking demand (Watanabe: Para. 87; brake request reads on independent of a driver's braking demand).
Regarding claim 16, Watanabe teaches the brake system as claimed in claim 1,  wherein the brake pressure lines are connected to a brake cylinder on a side of a pressure control valve lying on a side of a pressure reservoir (Watanabe: Para. 57; depressurization valves are arranged on each brake liquid pressure discharge passage reads on pressure line on a side of a pressure reservoir).
Regarding claim 18, Watanabe teaches a motor vehicle with a brake system for carrying out a method as claimed in claim 1 (Watanabe: Para. 46; brake controlling apparatus reads on method for adjusting brake pressure).

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Publication Number 2011/0231076 A1) in view of Morselli et al. (US Publication Number 2016/0251005 A1). 
Regarding claim 12, Watanabe teaches a method for adjusting brake pressures of a motor vehicle, the method comprising: actuating, by a control unit, while taking into account determined dynamic state variables of wheels that are to be braked (Watanabe: Para. 80; not in a wheel lock or slip state reads on dynamic state variables of wheels), a pressure control valve with an inlet valve for ventilating and with an outlet valve for venting the brake pressure line that is controlled by the pressure control valve (Watanabe: Para. 78; booster valves open and closed states reads on inlet and outlet ventilating valve).
Watanabe doesn’t explicitly teach wherein control times of the outlet valve are determined depending on control of the inlet valve.
However, Watanabe is deemed to disclose an equivalent teaching.  Watanabe discloses a duty ratio that is the ratio between the closing and the opening times of the valve. Since the opening and closing times are tied together in the duty ratio, the duty ratio reads on the control time of the outlet valve being dependent on the inlet valve control (Watanabe: Para. 89, 94).
It would have been obvious to one of ordinary skill as of the effective filing date to have created an outlet valve control time based on an inlet valve control time because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 2).
Watanabe doesn’t explicitly teach wherein control times of the outlet valve are determined depending on control of the inlet valve, and wherein a brake system of a trailer vehicle can be indirectly activated via a brake pressure line for the trailer vehicle and a pressure control valve disposed in the brake pressure line.
However Morselli, in the same field in endeavor, teaches wherein control times of the outlet valve are determined depending on control of the inlet valve, and wherein a brake system of a trailer vehicle can be indirectly activated via a brake pressure line for the trailer vehicle and a pressure control valve disposed in the brake pressure line (Morselli: Para. 95).
Morselli teaches a tractor-trailer combination where there is an electronic connection between the two vehicles. When the pressure of the tractor’s brakes increases there is an activation of the trailer’s brakes through the tractor brake circuit on the hitching of the tractor-trailer joint.
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Morselli’s controlled trailer brake boost valves (Morselli: Para. 15) into Watanabe’s controllability of the brake liquid pressure in order to prevent jack-knifing or other motion instability of a tractor-trailer combination (Morselli: Para. 110).
Regarding claim 17, Watanabe doesn’t explicitly teach wherein a brake pressure line for a trailer vehicle with a pressure control valve disposed in the brake pressure line is connected to a pneumatic coupling head, to which a brake system of the trailer vehicle can be coupled and can be activated via the brake pressure line for the trailer vehicle.
However Morselli, in the same field in endeavor, teaches wherein a brake pressure line for a trailer vehicle with a pressure control valve disposed in the brake pressure line is connected to a pneumatic coupling head, to which a brake system of the trailer vehicle can be coupled and can be activated via the brake pressure line for the trailer vehicle (Morselli: Para. 95).
Morselli teaches a tractor-trailer combination where there is an electronic connection between the two vehicles. When the pressure of the tractor’s brakes increases there is an activation of the trailer’s brakes through the tractor brake circuit on the hitching of the tractor-trailer joint.
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Morselli’s controlled trailer brake boost valves (Morselli: Para. 15) into Watanabe’s controllability of the brake liquid pressure in order to prevent jack-knifing or other motion instability of a tractor-trailer combination (Morselli: Para. 110).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kazunori Nimura US Publication Number 2015/0298664 A1 teaches a vehicle brake control device with pulse timing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663